57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry H. LESTER, Plaintiff-Appellant,v.Sewall B. SMITH;  Filbert;  Theodore Purnell;  James N.Rollins;  Bernard Smith;  James Sanders;  William Jednorski;John Doe, in his individual and official capacity;  JaneDoe, in her individual and official capacity, Defendants-Appellees.
No. 94-6902.
United States Court of Appeals, Fourth Circuit.
Submitted May 2, 1995.Decided June 19, 1995.

Henry H. Lester, Appellant Pro Se.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff Henry H. Lester appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 (1988) action pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We have reviewed the record and the district court's opinion, and find no reversible error.  Although we find that the district court erred in applying the doctrine of collateral estoppel, the district court correctly took judicial notice of the facts in Dudonis v. Robinson, Civ. No. JFM-91-2434 (D. Md. Nov. 21, 1991), aff'd, No. 91-6696 (4th Cir.  April 26, 1993) (unpublished), a suit arising out of the same prison riot as this case.  See United States Fidelity & Guar. Co. v. Lawrenson, 334 F.2d 464, 467 (4th Cir.), cert. denied, 379 U.S. 869 (1964).  Based on the facts in Dudonis, the district court did not abuse its discretion in dismissing Appellant's suit under Sec. 1915(d).  See Adams v. Rice, 40 F.3d 72, 74 (4th Cir.1994), cert. denied, 63 U.S.L.W. 3690 (U.S.1995).  Accordingly, we affirm the order of the district court and deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED